UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):May 20, 2011 EAU Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 000-51807 87-0654478 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) Suite A, 1890 Cobb International Blvd., Kennesaw, GA 30152 (Address of principal executive office) (zip code) Registrant's telephone number, including area code: (678) 388-9492 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 - Corporate Governance and Management. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 20, 2011, Karl Hellman, a director of EAU Technologies, Inc. (“EAU” or the “Company”), informed the Company that he is resigning as a director effective immediately. EAU did not have any disagreement with Mr. Hellman.The Company expressed its appreciation to Mr. Hellman for his many years of service on the board. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, EAU Technologies, Inc. has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May 24, 2011 EAU TECHNOLOGIES, INC. By: /s/ Brian D. Heinhold Brian D. Heinhold Chief Financial Officer 3
